Case 2:18-cv-02104-JTF-tmp Document 324 Filed 05/15/20 Page 1 of 3                     PageID 6420




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 RAYMOND JAMES & ASSOCIATES, INC.,                    )
                                                      )
        Plaintiff,                                    )
                                                      )
 v.                                                   )      No. 2:18-cv-02104-JTF-tmp
                                                      )
 50 NORTH FRONT ST. TN, LLC,                          )
                                                      )
        Defendant.                                    )


 PLAINTIFF’S MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT


        Plaintiff Raymond James & Associates, Inc. (“Raymond James”), pursuant to Rules 15 and

 16 of the Federal Rules of Civil Procedure, respectfully submits this Motion for Leave to File a

 Second Amended Complaint (the “Motion for Leave”). For the reasons set forth in Raymond

 James’s Brief in Support of Plaintiff’s Motion for Leave to File a Second Amended Complaint

 (the “Brief”), being filed contemporaneously herewith and incorporated here by reference,

 Raymond James respectfully submits that the Motion for Leave should be granted and that

 Raymond James should be given leave to file the Second Amended Complaint attached as Exhibit

 1 to the Brief. A proposed Order granting the requested relief will be sent by email to the Court’s

 CM/ECF inbox.



                                                      Respectfully submitted,

                                                      BURCH, PORTER & JOHNSON, PLLC

                                                      _/s/ Gary Scott Peeples_____________
                                                      Jef Feibelman (BPR No. 7677)
                                                      Melissa A. Maravich (BPR No. 13876)
Case 2:18-cv-02104-JTF-tmp Document 324 Filed 05/15/20 Page 2 of 3       PageID 6421




                                           Gary Scott Peeples (BPR No. 32303)
                                           130 North Court Avenue
                                           Memphis, TN 38103
                                           T: (901) 524-5000
                                           F: (901) 524-5024
                                           E: jfeibelman@bpjlaw.com
                                              mmaravich@bpjlaw.com
                                              gpeeples@bpjlaw.com

                                           - and -

                                           THE PROSSER LAW FIRM

                                            _/s/ Niel Prosser__________________
                                           Niel Prosser (BPR No. 11647)
                                           Rob Clapper (BPR No. 34180)
                                           Kyle Johnson (BPR No. 36066)
                                           5865 Ridgeway Center Parkway, Suite 300
                                           Memphis, TN 38120
                                           T: (901) 820-4433
                                           E: np@prosserlaw.com
                                               rclapper@prosserlaw.com
                                               kjohnson@prosserlaw.com

                                           Attorneys for Raymond James




                                       2
Case 2:18-cv-02104-JTF-tmp Document 324 Filed 05/15/20 Page 3 of 3                     PageID 6422




                             CERTIFICATE OF CONSULTATION

          The undersigned hereby certifies that, pursuant to Local Rule 7.2(a)(1)(B), one of
 Raymond James’s lawyers (Niel Prosser) attempted to consult with Defendant’s lawyers (Michael
 McLaren and John Ryland) regarding the relief sought in the Motion. Mr. Prosser first attempted
 calling Mr. McLaren and Mr. Ryland regarding the Motion, but was unable to reach either of them.
 Mr. Prosser then called Mr. McLaren’s office, and left a voice mail for Mr. McLaren regarding
 this Motion and whether his client consented to the relief being sought. Mr. Prosser subsequently
 emailed Mr. McLaren (with a copy to Mr. Ryland) regarding this Motion and whether his client
 consented to the relief being sought. That email further indicated that, if no response was received
 by 4:00 p.m., counsel for Raymond James would assume that Defendant does not consent to the
 relief sought. As of the filing, no response has been received, and, having heard nothing, Raymond
 James relies on the negative response and believes that Defendant does not consent to the relief
 sought herein. These attempts at consultation by Mr. Prosser occurred on May 15, 2020.



                                                      _/s/ Gary Scott Peeples_______________




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing document
 was filed using the Court’s CM/ECF system on May 15, 2020, which will automatically send an
 electronic copy of the filing to all counsel of record in this case.


                                                      _/s/ Gary Scott Peeples_______________




                                                  3
